Citation Nr: 0940822	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-25 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently rated at 50 percent disabling, to include 
consideration of a total disability rating based on 
individual unemployability due to this service-connected 
disorder pursuant to 38 C.F.R. § 4.16(a) (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).

As will be discussed below, the issue concerning a TDIU 
rating due to the service connected generalized anxiety 
disorder has been expressly raised by the Veteran and is 
reasonably implied by the evidence of record.  As such, the 
Board may consider this issue as a part of the claim for 
increased compensation.  See Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009) (per curiam).  For the purpose 
of this appeal, the Board construes the issue as listed on 
the title page.


FINDINGS OF FACT

1.  Throughout the entire claims period, the clinical signs 
and manifestations of the Veteran's generalized anxiety 
disorder are not characterized by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

2.  Service connection is in effect for a generalized anxiety 
disorder, currently evaluated at 70 percent disabling, and 
for tinnitus, currently evaluated at 10 percent disabling.  
The combined service-connected rating is 70 percent.

3.  Throughout the entire claims period, the record evidence 
demonstrates that the Veteran is unable to secure or follow 
substantially gainful employment as a result of his service 
connected generalized anxiety disorder.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for a 
generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9400 (2009); .

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a total disability rating based on 
individual unemployability due to service-connected 
generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) 
(2009); Rice v. Shinseki, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an April 2005 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in May 
2006, the RO sent the Veteran a letter that informed how the 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a SOC in June 2006.  See 
Vazquez-Flores v. Shinseki, __ F.3d __, 2009, WL 2835434 
(Fed. Cir. Sept. 4, 2009) (vacating and remanding sub nom 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); and holding 
that general notice in response to a claim for increase, as 
described in 38 U.S.C.A. § 5013(a), need not be veteran 
specific and does not require notice of alternative 
diagnostic codes or daily life evidence).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

As will be discussed below, the Board grants the Veteran a 
TDIU rating due to his service connected generalized anxiety 
disorder, which is a determination that results in a 
favorable outcome of the Veteran's claim.  As such, the Board 
determines that this action results in no prejudice to the 
Veteran, and concludes that no further action on this matter 
is required to comply with the VCAA and its implementing 
regulation.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).




Facts and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran's service-connected generalized anxiety disorder 
is rated in accordance with the General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130, which provides that:

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In a December 1956 rating decision, the Veteran was granted 
service connection for an anxiety reaction, evaluated as 10 
percent disabling, effective from August 9, 1956.  The 
disability rating for this condition was increased from 10 
percent to 30 percent disabling, effective from April 4, 
1997, in a rating decision dated May 1999.  By a rating 
decision dated May 2001, the Veteran's service connected 
psychiatric condition was recharacterized, as a generalized 
anxiety disorder, and the disability rating was increased to 
50 percent, effective from December 7, 2000.

In February 2005, the Veteran filed an increased rating claim 
for service connected generalized anxiety disorder that is 
the basis of this appeal.  In this case, the Veteran has 
received VA outpatient treatment for his anxiety order from 
January 2005 to November 2007.  Notes from January 2005 
indicate that the Veteran keeps in contact with his sister 
and performs part-time work assignments and senior citizen 
projects.  A January 2005 mental status examination indicates 
that the Veteran appeared cooperative and sweating.  His mood 
was anxious.  His affect was full.  His thought content 
reflected the usual ruminations and preoccupations.  He 
denied any psychotic symptoms.  His insight and judgment were 
fair.  He was oriented times three.  He denied suicidal or 
homicidal ideations.  Notes from March 2005 reflect that the 
Veteran reported conflicts with his doorman and his 
accountant.  He had plans to see his sons during the 
holidays.  The social worker also noted that the Veteran 
visits his temple and is a member of a men's group there.  He 
denied suicidal or homicidal ideations.  In April 2005, the 
Veteran reported a conflict he had with another elderly man 
at the senior center during lunch.  According to the mental 
status examination performed at that time, the Veteran 
appeared cooperative and sweating.  His mood was anxious.  
His affect was full.  His thought content reflected the usual 
ruminations and preoccupations.  He denied any psychotic 
symptoms.  His insight and judgment were fair.  He was 
oriented times three.  He denied suicidal or homicidal 
ideations.  While a veteran's rating on the Global Assessment 
of Functioning (GAF) scale is not dispositive, the Board 
notes that the Veteran's GAF score was 55, which indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).

In August 2005, the Veteran stated that he was afraid of his 
anger and thought that he may become violent.  He had two 
loud verbal outbursts outside of the social worker's office 
and fought with an elderly man in the senior center.  He 
denied suicidal or homicidal ideations.  In September 2005, 
the Veteran stated that he had spent his birthday in Boston 
with his sons.  He also switched senior lunch centers and 
enjoyed socializing with some of the people at the new 
center.  His September 2005 mental status examination 
revealed a continuation of his previous symptoms and GAF 
score.

In March 2005 and April 2005, the Veteran was described as 
cooperative and sweating.  His mood was anxious.  His affect 
was full.  His thought content reflected the usual 
ruminations and preoccupations.  He denied any psychotic 
symptoms.  His insight and judgment were fair.  He was 
oriented times three.  He denied suicidal or homicidal 
ideations.  His GAF score was 55.  See DSM-IV.

In May 2005 and November 2005, the Veteran was described as 
cooperative and sweating.  His mood was slightly anxious.  
His affect was constricted.  His thought content reflected 
the usual ruminations and preoccupations.  He denied any 
psychotic symptoms.  His insight and judgment were fair.  He 
was oriented times three.  He denied suicidal or homicidal 
ideations.  His GAF score was 55.  See DSM-IV.

In December 2005, the Veteran complained of anxiety.  He 
reported that he attended synagogue regularly, lunched at the 
senior citizens center, and attended meetings of a Jewish 
veterans group.  The Veteran arrived in clean clothes, but 
sweating profusely.  He was alert, oriented times three, and 
able to communicate effectively.  He denied suicidal or 
homicidal ideations.  His GAF score was 65, which indicates, 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV.

In February 2006, the Veteran was described as cooperative 
and sweating.  His mood was slightly anxious.  His affect was 
constricted.  His thought content reflected the usual 
ruminations and preoccupations.  He denied any psychotic 
symptoms.  His insight and judgment were fair.  He was 
oriented times three.  He denied suicidal or homicidal 
ideations.

The Veteran's representative submitted a Physician's 
Questionnaire in April 2006 which had been completed by Dr. 
A.W., one of the VA doctors who treated the Veteran.  Dr. 
A.W. indicated by checkmark that the Veteran exhibited 
symptoms of suicidal ideation, obsessional rituals which 
interfere with routine activities, difficulty adapting to 
stressful circumstances, inability to establish and maintain 
effective relationships, impairment of short and long term 
memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  He assigned the Veteran a GAF score of 48, 
which indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See DSM-IV.  He 
also indicated that the Veteran was unemployable due to his 
service connected psychiatric condition.

In June 2006, the Veteran underwent a VA examination.  At 
that time, the Veteran complained of anxiety, nightmares, and 
memory problems.  Objectively, the examiner found that the 
Veteran was neatly groomed, casually dressed, and relatively 
cooperative with the interview:

This veteran presents in a highly irritated way, he 
was sweating, nervous, and at times vague and 
somewhat unforthcoming with information.  With 
regards to substances, the Veteran denies use of 
alcohol and drugs and denies a history of use.  He 
states that he's never been arrested, states that 
at times he felt passively suicidal and it was at 
one of these points in his life that he first 
started seeing a psychiatrist, but has no intention 
or plan to act on such thoughts,  the Veteran 
endorsed vague homicidal ideation, no intent or 
plan.  He had no history of violence.  He 
apparently has verbal altercations at the senior 
center and when asked specifically about auditory 
hallucinations, he state that past psychiatric 
medications have had such and affect on him that he 
"saw things."  However, it was not this 
examiner's impression that this veteran experiences 
any psychotic symptoms.  He states his sleep is 
disturbed, his appetite is fair.  The Veteran is 
oriented times three.  Judgment and insight are 
fair.

The examiner additionally noted that the Veteran asked her if 
she would "help him out" with regards to his benefits 
claim.  The Veteran's assigned GAF score remained 55.

In June 2006, the Veteran underwent another VA examination.  
The examiner noted that the Veteran was divorced and had no 
significant intermittent relationships or friendships.  He 
has two sisters, one of which he speaks to once every two 
months and the other, with whom he has a negative 
relationship, he speaks to monthly.  He has good 
relationships with his sons, but has not contact with his ex-
wife.  He continues to go to the senior center for lunch, but 
does not participate in any of the center's other activities.  
At that time, the Veteran complained of depression, 
irritability, and nightmares.  Objectively, the examiner 
found that the Veteran was appropriately groomed and neatly 
dressed in casual clothing; and primarily cooperative with 
the evaluation:

However, he is hostile, negativistic, irritable and 
easily agitated.  He is also full of complaints, 
unable to stop himself from complaining when asked 
questions which are unrelated to potential 
complaints.  He was sweating throughout the 
evaluation.  He is alert and oriented to all three 
spheres, no evidence of impaired motor functioning.  
His speech is within normal limits for rate, volume 
and prosody.  His affect is mildly constricted.  
His mood is dysthymic, tense, and hopeless.  
Thought processes are primarily logical and goal 
directed; however he does ramble and is preoccupied 
with his physical and emotional problems.  Again, 
he denies any current plan to kill himself or to 
harm others.  However, he has passive suicidal 
ideation as well as passive homicidal ideation.  He 
states that "I sometimes think about killing my 
landlord, but I have no plans."  He also states, 
"I think about killing myself but I when think 
about my two kids I don't want to hurt them so I 
know I'm not going to do it."  Veteran denies any 
auditory or visual hallucinations.  He reports that 
his remote memory is okay, but that his memory is 
"not as good as it once was."  He reports that 
his attention and concentration are "not great."  
Estimated range of intellectual functioning is 
average, and his capacity for insight and judgment 
is poor to fair.  Veteran externalizes blame and 
takes minimal responsibility for his behaviors.

The examiner additionally noted that it was his opinion that 
the Veteran was unemployable as he worries about his health 
incessantly and is negativistic, irritable, and would be 
unable to work for a long period of time with others.  The 
Veteran's assigned GAF score remained 55.

In December 2006, the Veteran was described as alert and 
oriented times three, and appropriately dressed and groomed.  
His speech was normal in rate, rhythm and volume.  His 
thought process was generally goal directed.  His thought 
content was negative for any psychosis or homicidal or 
suicidal ideations.  His mood was generally cooperative but 
anxious.  His affect was initially tense, but relaxed.

In January 2007, the Veteran was described as alert and 
oriented times three.  His speech was normal in rate, rhythm 
and volume.  His thought process was generally goal directed.  
His thought content was negative for any psychosis or 
homicidal or suicidal ideations.

In February 2007, the Veteran was described as alert, 
oriented to all spheres, and appropriately dressed and 
groomed.  His speech was normal in rate, rhythm and volume.  
His thought process was logical.  His thought content was 
negative for any psychosis or homicidal or suicidal 
ideations.

In March 2007, the Veteran was described as alert, oriented 
to all spheres, and appropriately dressed and groomed.  His 
speech was normal in rate, rhythm and volume.  His thought 
process was goal directed.  His thought content was negative 
for any psychosis or homicidal or suicidal ideations.  His 
mood was anxious.  His affect was congruent to his mood.

In April 2007, the Veteran was described as alert, oriented 
to all spheres, and appropriately dressed and groomed.  His 
speech was normal in rate, rhythm and volume.  His thought 
process was logical.  His thought content was negative for 
any psychosis or homicidal or suicidal ideations.  His mood 
was less anxious.  His affect was congruent to his mood.

In May 2007, the Veteran was described as alert, oriented to 
all spheres, and appropriately dressed and groomed.  His 
speech was normal in rate, rhythm and volume.  His thought 
process was logical.  His thought content was negative for 
any psychosis or homicidal or suicidal ideations.  His mood 
was anxious, but lessened after one interaction.  His affect 
was congruent to his mood.

In June 2007, the Veteran was described as alert, oriented to 
all spheres, and appropriately dressed and groomed.  His 
speech was normal in rate, rhythm and volume.  His thought 
process is logical.  His thought content was negative for any 
psychosis or homicidal or suicidal ideations.  His mood was 
less anxious and his affect was in the dysphoric range.

In July 2007, the Veteran was described as alert, oriented to 
all spheres, and appropriately dressed and groomed.  His 
speech was normal in rate, rhythm and volume.  His thought 
process was logical.  His thought content showed no evidence 
of psychosis or homicidal or suicidal ideations.  His mood 
was anxious and his affect was congruent to his mood.

In August 2007, the Veteran underwent another VA examination 
in conjunction with his claims.  The examiner noted that the 
Veteran's social support system was minimal.  While he 
continued to go to the senior center for lunch, he stopped 
attending meetings of the Jewish War Veterans one year prior 
and had stopped attending synagogue six or eight months 
prior.  At that time, the Veteran complained of anxiety, 
depression, passive suicidal thoughts, poor sleep, and lack 
of motivation.  Objectively, the examiner found that the 
Veteran was neatly groomed and casually dressed; cooperative 
and able to make good eye contact; no abnormalities in speech 
or motor behavior were noted.  His affect was full-range and 
appropriate to mood and ideation.  His mood was anxious, 
dysphoric, and had an edge of anger.  His thought processes 
were logical, coherent, and goal directed without evidence of 
a thought disorder.  His thought content was characterized by 
a combination of feeling grandiose and victimized.  He 
expressed paranoid thoughts and appears to catastrophize when 
describing adverse events and their impact on him.  He denied 
homicidal ideation.  He denied auditory or visual 
hallucinations.  He was oriented times three.  His 
concentration and memory were generally intact with some 
interference when he becomes anxious.  Insight and judgment 
were both fair.  The examiner additionally noted that it was 
his opinion that the Veteran was unemployable "due to the 
combination of his anxiety, lack of motivation from mood 
disorder, and personality disorder which  appears to 
interfere with his ability to establish adaptive ongoing 
working or treatment relationships."  The Veteran's assigned 
GAF score remained 55.

In light of the clinical findings discussed above, 
particularly those which indicate that the Veteran displays 
symptoms of anxiety and depression affecting his ability to 
function appropriately, occasional impaired impulse control 
resulting in irritability with periods of violence, 
difficulty adapting to work or a work like setting, and GAF 
scores ranging between 48 and 65, with a majority of scores 
at 55, the Board finds it reasonable to conclude that the 
symptomatology associated with his generalized anxiety 
disorder more nearly approximates a disability picture which 
demonstrates occupational and social impairment with 
deficiencies in areas such as work and mood.  38 C.F.R. 
§§ 4.3, 4.7.  Accordingly, resolving all reasonable doubt in 
favor of the Veteran, a 70 percent rating for the Veteran's 
generalized anxiety disorder is warranted under Diagnostic 
Code 9400.

Moreover, as noted above, the preponderance of the evidence 
does not show symptoms which more nearly approximate gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Instead, as 
shown on multiple mental status examinations, the Veteran is 
consistently oriented to all spheres.  He is able to 
communicate clearly, and his behavior is generally 
appropriate.  His thoughts are logical and goal-directed.  He 
denies delusions or hallucinations.  He does not experience 
homicidal ideations; his passive suicidal ideations do not 
include any plan; and he maintains his personal hygiene.

While the evidence shows that the Veteran is unemployable due 
to his service connected generalized anxiety disorder, the 
preponderance of the evidence does not show evidence of total 
social impairment.  Despite his reports of spending time 
alone and being divorced, with no significant romantic 
relationships since, the Veteran is shown to have a good 
relationship with his two sons, with whom he has visited on 
his birthday and holidays.  While he has described his 
relationship with one of his sisters as negative, he does 
keep in contact with both sisters, speaking with one every 
two month and other monthly.  The Board notes that the 
Veteran's social interaction is somewhat limited, but the 
preponderance of the evidence is against a finding that he 
unable to establish and maintain effective relationships or 
that he demonstrates total social impairment.  Therefore, a 
schedular 100 percent rating is not warranted under 
Diagnostic Code 9400.

As previously noted, a 70 percent schedular rating has been 
established under this decision for the Veteran's service 
connected generalized anxiety disorder.  Service connection 
is also in effect for tinnitus, evaluated at 10 percent 
disabling.  Thus, the combined service-connected rating is 70 
percent.  See 38 C.F.R. § 4.25, TABLE I - COMBINED RATINGS 
TABLE (2009).  The governing regulations provide that a total 
disability rating based on individual unemployability due to 
a service connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulation further 
provides that where, as here, the Veteran has two or more 
service connected disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The Veteran in this 
case meets the schedular requirements necessary for 
consideration of a total rating under section 4.16(a).

The evidence of the record shows that the Veteran is 
currently unemployed, and that he has performed part-time 
work assignments and senior citizen projects.  There is also 
competent and probative evidence that the Veteran is 
unemployable due to the combined effect of his anxiety and 
lack of motivation from a mood disorder and personality 
disorder, which interferes with adaptive ongoing working or 
treatment relationships.  See VA Examination Report, dated 
August 2007.  In an April 2006 Physician's Questionnaire, it 
was indicated that the Veteran is unemployable due to his 
service connection psychiatric condition.  The evidence also 
show that the Veteran worries about his health incessantly, 
and that he is negativistic and irritable, which would render 
him unable to work for a long period of time with others.  
See VA Examination Report, dated June 2006.  Nonetheless, the 
record before the Board does not completely differentiate the 
degree of impairment due to the nonservice connected 
conditions from the service connected condition, and it is 
highly unlikely that such a determination could be made 
without leaving at least a reasonable doubt.  Resolving that 
doubt in favor of the Veteran, the Board finds that the 
service connected generalized anxiety disorder effectively 
precludes the Veteran from securing or following a 
substantially gainful occupation.  Therefore, a TDIU rating 
is warranted.

Accordingly, the Board finds that the Veteran's service-
connected generalized anxiety disorder warrants a 70 percent, 
as well as a TDIU rating, throughout the pendency of this 
claim and appeal.  The Board has considered whether the 
Veteran is entitled to a "staged" rating, as the Court 
indicated can be done in this case.  See Hart, supra.  
However, upon review of the record in this case, the Board 
finds that, at no time since the Veteran filed his claim for 
increase, in February 2005, has his generalized anxiety 
disorder been more disabling that as currently assigned under 
this decision.


ORDER

Entitlement to a 70 percent rating for a generalized anxiety 
disorder is granted, at least for the period from February 9, 
2005, subject to the provisions governing the award of 
monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due the service-connected generalized anxiety 
disorder is granted, at for the period from February 9, 2005, 
subject to the provisions governing the award of monetary 
benefits.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


